                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES--GENERAL

Case No. CV16-1973-KK                                             Date:     November 02, 2018
Title Tirsa M. Clemons v. Carolyn W. Colvin

DOCKET ENTRY
PRESENT: HON. KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE

             Deb Taylor                                     None
             Deputy Clerk                                   Court Reporter/Recorder

ATTORNEYS PRESENT FOR PLAINTIFF(S):            ATTORNEYS PRESENT FOR DEFENDANT(S):
      None                                            None
PROCEEDINGS:                  (IN CHAMBERS)

The Court is in receipt of Plaintiff's Counsel's response, dkt. 28, to the Court's Order
conditionally granting attorney fees pursuant to 42 U.S.C. § 406(b), dkt. 27. Plaintiff's
Counsel states he has yet to receive an initial determination of Plaintiff's past due
benefits, and reiterates his request for fees in the amount of $12,000.00 based upon
his estimate that Plaintiff is entitled to receive "at least $60,000.00" in retroactive
benefits. Defendant has not disputed this estimate. Thus, the Court AFFIRMS its
Order conditionally granting attorney fees. Defendant is, therefore, directed to pay
Plaintiff's Counsel the sum of $12,000.00 pursuant to 42 U.S.C. § 406(b).




MINUTES FORM 11
CIVIL-GEN
